Case 3:21-cr-00014-UNA Document 8 Filed 07/23/21 Page 1of1

MAGISTRATE’S CRIMINAL MINUTES

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

COMPLAINT
ADICIALAL
ORIGINAL TIME IN COURT: HRS. | 16 MINS.
FILED INOPEN COURT | DATE: | 7/23/2021 TIME: 4:10 pm TAPE: FTR
MAGISTRATE (PRESIDING):_ ALAN J. BAVERMAN DEPUTY CLERK: Lisa Enix
CASE NUMBER: 3-21-MJ-002 DEFENDANT’S NAME: Stefan Eberhard Zappey
AUSA: DEFENDANT’S ATTORNEY: | Kendal Silas
Leanne Marek
USPO/PTR: ‘ TYPE OF COUNSEL: FDP
Lisa Moore
ARREST DATE:
INTERPRETER:
x INITIAL APPEARANCE HEARING: (__) IN THIS DISTRICT DFTIN CUSTODY? ( )YES ( )NO
Due Process Protection Act Warning Given to Government’s
Counsel. Order on Page 2

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

COUNSEL
X__| ORDER appointing Federal Defender as counsel for defendant | | INITIAL APPEARANCE ONLY
ORDER appointing as counsel for defendant.
X | ORDER defendant to pay attorney’s fees as follows: $1,000.00 every month due on the 15" of every
month.
ORDER giving defendant until | | to employ counsel. | (_ ) ORDER to follow
PRELIMINARY HEARING
X_| PRELIMINARY HEARING SET _| 7/27/2021 [at | 9:30am
DEFENDANT WAIVES PRELIMINARY HEARING WAIVER FILED
PRELIMINARY HEARING HELD PROBABLE CAUSE FOUND; DEFENDANT HELD TO
DISTRICT COURT
MISCELLANEOUS

 

 

BOND/PRETRIAL DETENTION HEARING

 

X_| Government motion for detention filed. Hearing set | 7/27/2021 | at | 9:30 am

 

Temporary Commitment issued. Remanded to USM

 

Bond Hearing Held

 

 

 

 

 

Government motion fordetention [| | GRANTED | _| DENIED | | WAIVED | | WITHDRWAN
Pretrial Detention Ordered. | Written Order to follow.

BOND SET AT

NON-SURETY

SURETY [(_) CASH | (__) PROPERTY | (__) CORPORATE SURETY

 

 

SPECIAL CONDITIONS:

 

BOND FILED; DEFENDANT RELEASE.

 

BOND NOT EXCUTED. DEFENDANT TO REMAIL IN MARSHAL’S CUSTODY.

 

WITNESSES:

 

EXHBITS:

 

 

 

 
